Citation Nr: 0903558	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-35 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife 

ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  Jurisdiction over the case was subsequently 
transferred to the RO in St. Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder.  Prior to the hearing, the veteran 
submitted additional evidence in support of his appeal, and a 
waiver of his right to have the evidence initially considered 
by the RO was received in October 2008.


FINDING OF FACT

The veteran has level I hearing impairment in the left ear 
and level I hearing impairment in his right ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice with respect to the effective-
date element of the claim, by letter mailed in December 2006, 
prior to its initial adjudication of the claim.  

The Board also notes that the veteran has been afforded an 
appropriate VA examinations and service treatment records and 
VA medical records have been obtained.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

The Board has considered the veteran's contention that the VA 
examination provided in response to his claim was inadequate 
and did not fully and accurately reflect the extent of his 
hearing loss.  The examination report indicates that the 
examiner obtained the pertinent history from the veteran, and 
that the veteran's claims file was available and reviewed.  
In addition, the report reflects that the veteran's 
complaints were recorded and that the examination was 
thorough, recording the veteran's puretone threshold values 
and Maryland CNC word list speech recognition scores for both 
ears.  Though the veteran alleges that the examination did 
not reflect the true level of his hearing loss because it was 
performed in complete silence without background noise, the 
examination was conducted in accordance with VA regulations 
regarding hearing loss.  In the Board's opinion, the 
examination report is adequate for adjudication purposes.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.




Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R.         § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R.       § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected bilateral hearing loss.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

The veteran was granted service connection for bilateral 
hearing loss in an August 2007 rating decision, and was 
assigned a noncompensable disability rating.  The veteran 
appeals this initial evaluation, claiming that his testing 
and records clearly show substantial hearing loss related to 
service.  He further alleges that a noncompensable rating 
does not provide for the personal effects his hearing loss 
has had on him or his life.

The veteran was afforded a VA audiology exam in August 2007.  
The veteran's chief complaints were tinnitus and hearing 
loss, with a particular difficulty of hearing while in groups 
or with women's voices.  On this examination, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       10            10           50            
70             35
Left                         10            10           60            
65             36.25

The veteran's speech discrimination scores was 94 percent in 
the right and left ear.  Applying the puretone threshold 
averages and speech discrimination scores results in a 
designation of level I for the right ear and level I in the 
left ear.  See 38 C.F.R    § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable disability rating.

A private audiology report from September 2006 submitted by 
the veteran cannot be used for VA rating purposes because the 
private examiner did not state whether the speech 
discrimination readings provided in the reports are 
consistent with Maryland CNC.  The Board does not presume 
that they are consistent with this standard.  VA regulations 
provide that an examination for hearing impairment for VA 
purposes must include a controlled speech discrimination test 
(Maryland CNC).  38 C.F.R. § 4.85 (a).  No alternative method 
for speech discrimination is provided.  Hearing impairment 
can be calculated without reference to speech discrimination 
when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
Here, there is no such certification, and the private 
examiner's inclusion of speech discrimination results would 
indicate that he found no such difficulties.  

The veteran's testimony from the October 2008 Board hearing 
indicates that the veteran has the most difficulty hearing 
high-pitched sounds, and sometimes has trouble with mid-range 
sounds.  He explained that he needs to keep the television 
volume on very high and he has trouble hearing someone even 
when they are talking to him face-to-face if there is 
background noise.  

Various statements from the veteran and his family and 
friends outline the veteran's struggles with hearing loss.  
Friend J.C. and the veteran's daughter L.H. related that they 
often have to repeat questions directed to the veteran and 
that they notice him turn his head towards them when they are 
speaking to him.  The veteran's wife confirmed that the 
veteran keeps the television volume on high and notes that 
the veteran's simply responds "yes" to questions asked of 
him because he does not want to admit that he cannot hear 
what she is saying.  W.K. explained that the veteran does not 
want to talk on the phone because he cannot hear or he 
misunderstands the whole conversation.  

The Board has considered the veteran's contentions, along 
with those of his friends and family, that he experiences 
severe hearing loss that affects his daily life.  However, 
the Board is bound by the provisions of the rating schedule 
and VA regulations in assigning a disability rating.  The 
rating schedule for hearing loss is quite specific in the 
type of testing that must be conducted and the ranges of test 
results that correspond with a particular rating.  The 
testing that was conducted in accordance with VA regulations 
establishes the veteran's hearing loss is not of the degree 
of impairment necessary for a compensable rating.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment; 
however, they do not apply in the veteran's case.  
Specifically, each of the pure tone thresholds at the four 
specified frequencies is not 55 dB or more.  In addition, the 
puretone threshold is not 70 decibels or more at 2,000 hertz

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable disability rating.  In 
so concluding, the Board acknowledges the obvious sincerity 
of the veteran in pursuing a higher rating.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than on such factors.  Based on the evidence 
of record, a higher rating is not in order.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on part 
of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the level of hearing impairment is that specifically 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be to a compensable degree.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


